NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 24, 2008*
                                    Decided July 30, 2008

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 07‐3980

MUHAMMAD SHAFI KHAN,                                 Petition for Review of an Order of the
    Petitioner,                                      Board of Immigration Appeals.

       v.                                            No. A95 925 177

MICHAEL B. MUKASEY,
Attorney General of the United States,
      Respondent.

                                           ORDER

       Muhammad Khan, a citizen of Pakistan, applied for asylum, withholding of
removal, and protection under the Convention Against Torture (CAT) several years after he
entered the United States because, he insisted, if he were returned to Pakistan members of
the Haqiqi faction of the Mohajir Qaumi Movement (MQM‐H) will persecute him on the
basis of his religion and political beliefs.  But at his asylum hearing he testified that MQM‐H


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 07‐3980                                                                             Page 2

members had robbed him on four occasions solely to obtain money.  The IJ therefore
concluded that Khan was ineligible for withholding of removal and for relief under the
CAT, and it dismissed his application for asylum as untimely.  The BIA affirmed, and Khan
petitioned this court for review.  We dismiss the petition in part and deny the petition in
part.

        Khan, who was born in India in 1929, left Pakistan in November 1999 and entered
the United States in April 2000.  He waited nearly five years before filing his asylum
application, in which he claimed that if he were returned to Pakistan MQM‐H members
would persecute him on the basis of religion and political opinion.  MQM‐H is a faction of a
political party that represents Muslim refugees from India who have settled in Pakistan,
Hussain v. Mukasey, 518 F.3d 534, 535 (7th Cir. 2008); Akhtar v. Gonzales, 406 F.3d 399, 402
(6th Cir. 2005), but Khan, who is a Muslim, does not agree with its extreme political or
religious views.  On four occasions beginning in February 1995, members of MQM‐H
robbed Khan at gunpoint.  Khan insisted that its members would rob him again and
possibly kill or torture him if he resisted. 

        At his hearing, however, Khan testified that he has no political affiliation, that the
MQM‐H robbers had never asked him about his political affiliation, and that they did not
care about his religion or his politics.  According to Khan, the robberies had been motivated
solely by the MQM‐H members’ desire to acquire funds to support the party.  Khan said he
feared they would kill him when he returned because they assume that only those who
have money go abroad.  Khan also reported that MQM‐H members had punched him
during the robberies, although his written statement mentioned only that they had
threatened him.  

        The IJ dismissed Khan’s request for political asylum as untimely and further
concluded that he had failed to establish any of the exceptions necessary to waive the one‐
year filing requirement.  The IJ then determined that Khan was ineligible for withholding of
removal because Khan admitted that the sole motivation for the robberies was pecuniary
gain, not Khan’s political opinions or religion.  The IJ further found Khan’s written account
of the robberies to be credible but rejected his testimony that he had been punched during
their commission.  The IJ also held that Khan was ineligible for relief under the CAT.  The
BIA upheld the IJ’s denial of all relief.   
 
        We begin by stating that we do not have jurisdiction to review the timeliness of
Khan’s asylum application.  See 8 U.S.C. § 1158(a)(3); Viracacha v. Mukasey, 518 F.3d 511, 514‐
16 (7th Cir. 2008).  Additionally, Khan does not challenge the denial of relief under the CAT. 
So we are left only with Khan’s application for withholding of removal.
No. 07‐3980                                                                               Page 3

        Because the BIA supplemented the IJ’s decision but did not expressly adopt it, we
review whether the IJ’s conclusions, as supplemented by the BIA, were supported by
substantial evidence.  Moab v. Gonzales, 500 F.3d 656, 659 (7th Cir. 2007).  To succeed in his
application for withholding of removal, Khan had the burden to show that it is more likely
than not that, if returned to Pakistan, he will be persecuted on a protected ground, here, his
religion or political opinion.  See 8 C.F.R. § 1208.16(b)(2); 8 U.S.C. § 1231(b)(3)(A); INS v.
Elias‐Zacarias, 502 U.S. 478, 482 (1992); Tesfu v. Ashcroft, 322 F.3d 477, 481 (7th Cir. 2003). 
Khan must establish that the future persecution will be based on his religion or political
activities; it is not enough that MQM‐H members robbed him in the past to support their
political activities.  See Elias‐Zacarias, 502 U.S. at 482.

        But Khan has presented no evidence to support his assertion that MQM‐H members
will persecute him on the basis of his religion or political activity.  Khan’s testimony was the
only evidence he presented concerning the MQM‐H members’ motive for robbing him.  He
admitted that the robbers did not ask him about his political affiliation and that money was
their sole motivation.  Khan similarly mentioned that he feared further violence upon
returning to Pakistan only because MQM‐H members assume that only those who have
money go abroad.  Substantial evidence, therefore, supports the denial of withholding of
removal.

       This conclusion renders Khan’s credibility arguments irrelevant.  We therefore
DISMISS with respect to the asylum claim and DENY Khan’s petition on his remaining
claims.  See Pavlyk v. Gonzales, 469 F.3d 1082, 1084‐85 (7th Cir. 2006)(dismissing petition with
respect to untimely asylum claim and denying petition with respect to all other claims).